Title: From Thomas Jefferson to William Channing, 26 August 1793
From: Jefferson, Thomas
To: Channing, William



Sir
Philadelphia, August 26th. 1793.

I inclose you copies of two letters from Judge Marchant to the President of the United States, and of sundry depositions taken by him, from which there is reason to believe that the Marshal of that district has been guilty of a very unjustifiable negligence, if not a connivance, in suffering the escape of a certain William James Davis, against whom he was charged with criminal process. It is the desire of the President that you should make inquiry into the circumstances of the fact, and if you find sufficient ground for legal prosecution against the Marshal, that you institute and pursue it to effect; and that you be pleased to send here a full statement of the Truth of the Case, as it shall appear from the Evidence of both sides. I am, with great respect, Sir, Your most obedient and most humble servant
